Name: Commission Regulation (EU) 2018/255 of 19 February 2018 implementing Regulation (EC) No 1338/2008 of the European Parliament and of the Council as regards statistics based on the European Health Interview Survey (EHIS) (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: economic analysis;  health;  economic geography;  information technology and data processing
 Date Published: nan

 21.2.2018 EN Official Journal of the European Union L 48/12 COMMISSION REGULATION (EU) 2018/255 of 19 February 2018 implementing Regulation (EC) No 1338/2008 of the European Parliament and of the Council as regards statistics based on the European Health Interview Survey (EHIS) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1338/2008 of the European Parliament and of the Council of 16 December 2008 on Community statistics on public health and health and safety at work (1), and in particular Article 9(1) thereof, Whereas: (1) Regulation (EC) No 1338/2008 establishes a common framework for the systematic production of European statistics on public health and health and safety at work. (2) Pursuant to Article 9(1) of Regulation (EC) No 1338/2008, implementing measures are needed to specify the data and metadata to be provided on health status, health determinants and healthcare covered by Annex I to that Regulation and to set the reference periods and intervals for providing those data. (3) Those data represent a minimum statistical data set that should enable better monitoring of the Union's health programmes and policies on social inclusion and social protection, health inequalities and healthy ageing. (4) Confidential data sent by Member States to the Commission (Eurostat) should be handled in accordance with the principle of statistical confidentiality as laid down in Regulation (EC) No 223/2009 of the European Parliament and of the Council (2) as well as in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council (3). (5) A cost-benefit analysis has been carried out and evaluated in accordance with Article 6 of Regulation (EC) No 1338/2008. It demonstrated that the availability of comparable Union-wide data is likely to be of great benefit for health and social policy decisions and for scientific purposes. The use of common tools should enable data consistency across countries, even though the related costs would vary depending on the degree of integration of the requested variables and methodology within existing national surveys. (6) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Subject matter European statistics based on the European Health Interview Survey (EHIS) shall concern health status, healthcare and health determinants as well as socio-demographic characteristics of the population aged 15 and over. Article 2 Definitions For the purpose of this Regulation, the following definitions shall apply: 1. private household means: (a) a one-person household, i.e. a person who lives alone in a separate housing unit or who occupies, as a lodger, a separate room (or rooms) in a housing unit but does not join with any of the other occupants of the housing unit to form part of a multi-person household as defined below; or (b) a multi-person household, i.e. a group of two or more persons who combine to occupy the whole or part of a housing unit and to provide themselves with food and possibly other essentials for living. Members of the group may pool their incomes, have a common budget and share expenses to a greater or lesser extent. This definition does not cover collective households such as hospitals, care or residential homes, prisons, military barracks, religious institutions, boarding houses or hostels; 2. usual residence means the place where a person normally spends the daily period of rest, regardless of temporary absences for purposes of recreation, holidays, visits to friends and relatives, business, medical treatment or religious pilgrimage. Only the following persons shall be considered usual residents of the geographical area in question: (a) those who have lived in their place of usual residence for a continuous period of at least 12 months before the reference date; or (b) those who arrived in their place of usual residence during the 12 months before the reference date with the intention of staying there for at least 1 year. Where the circumstances referred to in points (a) or (b) cannot be established, usual residence shall mean the place of legal or registered residence; 3. microdata means non-aggregated observations or measurements of characteristics of individual units; 4. pre-checked microdata means microdata verified by the Member States on the basis of agreed common validation rules; 5. metadata means data defining and describing other data, the methodology used and statistical business processes. Article 3 Data required 1. Each Member State shall provide to the Commission (Eurostat) the microdata set out in Annex I. 2. Those microdata shall be based on nationally representative probability samples. 3. To achieve a high level of harmonisation of the survey results across countries, the Commission (Eurostat) shall, in close cooperation with Member States, propose methodological and practical recommendations and guidelines on sampling and the implementation of the survey. These recommendations and guidelines will be set out in a European Health Interview Survey Manual, which will include a model questionnaire. 4. The precision requirements shall be as set out in Annex II. Weighting factors shall be calculated to take into account the units' probability of selection, non-response and, as appropriate, adjustment of the sample to external data relating to the distribution of persons in the target population. Article 4 Reference population 1. The reference population shall be persons aged 15 and over usually residing in private households in the territory of the Member State concerned at the time of the data collection. 2. The national territories listed in Annex III shall be excluded. In addition, some small parts of the national territory amounting to no more than 2 % of the national population may also be excluded from the sample. Information on those national territories shall be provided in the reference metadata. Article 5 Data collection period 1. Data shall be collected in 2019. 2. The collection of data shall be spread over at least 3 months including at least 1 month of the period from September to December. Article 6 Provision of microdata to the Commission (Eurostat) 1. Member States shall transmit the pre-checked microdata (without direct identification and including weighting factors) required by this Regulation in accordance with a data exchange standard set out by the Commission (Eurostat). The data shall be provided to Eurostat through the single entry point to enable the Commission (Eurostat) to retrieve the data by electronic means. 2. Member States shall transmit the pre-checked microdata within 9 months after the end of the national period for collecting the data. Article 7 Provision of reference metadata to the Commission (Eurostat) 1. The quality-related reference metadata shall be provided according to the European Statistical System standard specified by the Commission (Eurostat) and agreed with the Member States. 2. Member States shall transmit the quality-related reference metadata required by this Regulation in accordance with a metadata exchange standard set out by the Commission (Eurostat). The data shall be provided to Eurostat through the single entry point to enable the Commission (Eurostat) to retrieve the data by electronic means. 3. Member States shall provide those metadata to the Commission (Eurostat) not later than 3 months after transmission of the pre-checked microdata. Article 8 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 70. (2) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics (OJ L 87, 31.3.2009, p. 164). (3) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). ANNEX I Microdata to be submitted to the Commission (Eurostat) Variable code Variable name Categories Filter TECHNICAL SURVEY VARIABLES PID Identification number of respondent 10-digit number Everybody HHID Identification number of household 10-digit number Not stated Everybody PRIMSTRAT Primary strata as used in the selection of the sample 4-digit number Not applicable (no stratification) Everybody SU Primary sampling units as used in the selection of the sample 4-digit number Not applicable (no multistage sampling) Everybody WGT Final individual weight 8-digit number Everybody WGT_SPEC Final special individual weight 8-digit number Not stated Everybody PROXY Was the selected person interviewed or someone else (proxy interview) Person himself/herself Other member of the household Someone else outside the household Everybody REFDATE Reference date of the interview 8-digit number (YYYYMMDD) Everybody INTMETHOD Data collection method used Self-administered, postal non-electronic version Self-administered, postal electronic version (email) Self-administered, web questionnaire Face-to-face interview, non-electronic version Face-to-face interview, electronic version Telephone interview, non-electronic version Telephone interview, electronic version Web personal interview Mixed mode collection Everybody INTLANG Language used for interview 3-digit codes (Standard Code List Eurostat) Not stated Everybody BACKGROUND VARIABLES SEX Sex of respondent Male Female Everybody YEARBIRTH Year of birth of respondent 4-digit number (YYYY) Everybody PASSBIRTH Passing of respondent's birthday on the day of the interview Yes No Everybody COUNTRY Country of residence Country code (SCL GEO code) Everybody REGION Region of residence 2-digit code according to NUTS 2 regional level (2 digits following the country code) Not stated Everybody DEG_URB Degree of urbanisation Cities Towns and suburbs Rural areas Not stated Everybody BIRTHPLACE Country of birth Country code (SCL GEO code) Not stated Everybody CITIZEN Country of main citizenship Country code (SCL GEO code) Stateless Not stated Everybody BIRHTPLACEFATH Country of birth of father Country code (SCL GEO code) Not stated Everybody BIRTHPLACEMOTH Country of birth of mother Country code (SCL GEO code) Not stated Everybody HATLEVEL Educational attainment level (highest level of education successfully completed) Based on ISCED-2011 classification, ISCED-A codes No formal education or below ISCED 1 ISCED 1 Primary education ISCED 2 Lower secondary education ISCED 3 Upper secondary education ISCED 4 Post-secondary non-tertiary education ISCED 5 Short-cycle tertiary education ISCED 6 Bachelor's or equivalent level ISCED 7 Master's or equivalent level ISCED 8 Doctoral or equivalent level Not stated Everybody MAINSTAT Main activity status (self-defined) Employed Unemployed Retired Unable to work due to long-standing health problems Student, pupil Fulfilling domestic tasks Compulsory military or civilian service Other Not stated Everybody FT_PT Full- or part-time main job (self-defined) Full-time job Part-time job Not stated Not applicable MAINSTAT = Employed JOBSTAT Status in employment in main job Self-employed person with employees Self-employed person without employees Employee Family worker (unpaid) Not stated Not applicable MAINSTAT = Employed JOBISCO Occupation in main job ISCO-08 at 2-digit level Not stated Not applicable MAINSTAT = Employed LOCNACE Economic activity of the local unit for main job (economic sector) NACE Rev. 2 at 1-digit level Not stated Not applicable MAINSTAT = Employed PARTNERS Partners living in the same household Person living with a legal or de facto partner Person not living with a legal or de facto partner Not stated Not applicable Everybody MARSTALEGAL Legal marital status Never married and never been in a registered partnership Married or in a registered partnership Widowed or in registered partnership that ended with death of partner (not remarried or in new registered partnership) Divorced or in registered partnership that was legally dissolved (not remarried or in new registered partnership) Not stated Everybody HHNBPERS Household size Number of members of the household Not stated Everybody HHNBPERS_0_13 Number of persons aged 13 or younger Number Not stated Everybody HHTYPE Household type One-person household Lone parent with at least one child aged less than 25 Lone parent with all children aged 25 or more Couple without any children Couple with at least one child aged less than 25 Couple with all children aged 25 or more Other type of household Not stated Everybody HHINCOME Net monthly equivalised income of the household 1st income quintile group 2nd income quintile group 3rd income quintile group 4th income quintile group 5th income quintile group Not stated Everybody HEALTH VARIABLES Health status Minimum European Health Module HS1 Self-perceived general health Very good Good Fair (neither good nor bad) Bad Very bad Not stated Everybody HS2 Long-standing health problem Yes No Not stated Everybody HS3 Limitation in activities because of health problems Severely limited Limited but not severely Not limited at all Not stated Everybody Diseases and chronic conditions CD1A Having asthma in the past 12 months (allergic asthma included) Yes No Not stated Everybody CD1B Having chronic bronchitis, chronic obstructive pulmonary disease or emphysema in the past 12 months Yes No Not stated Everybody CD1C Having a myocardial infarction (heart attack) or chronic consequences of myocardial infarction in the past 12 months Yes No Not stated Everybody CD1D Having a coronary heart disease or angina pectoris in the past 12 months Yes No Not stated Everybody CD1E Having high blood pressure in the past 12 months Yes No Not stated Everybody CD1F Having a stroke (cerebral haemorrhage, cerebral thrombosis) or chronic consequences of stroke in the past 12 months Yes No Not stated Everybody CD1G Having arthrosis (arthritis excluded) in the past 12 months Yes No Not stated Everybody CD1H Having a low back disorder or other chronic back defect in the past 12 months Yes No Not stated Everybody CD1I Having a neck disorder or other chronic neck defect in the past 12 months Yes No Not stated Everybody CD1J Having diabetes in the past 12 months Yes No Not stated Everybody CD1K Having an allergy, such as rhinitis, eye inflammation, dermatitis, food allergy or other (allergic asthma excluded) in the past 12 months Yes No Not stated Everybody CD1L Having cirrhosis of the liver in the past 12 months Yes No Not stated Everybody CD1M Having urinary incontinence, problems in controlling the bladder in the past 12 months Yes No Not stated Everybody CD1N Having kidney problems in the past 12 months Yes No Not stated Everybody CD1O Having depression in the past 12 months Yes No Not stated Everybody CD1P Having high blood lipids in the past 12 months Yes No Not stated Everybody CD2 Self-perceived general oral health Very good Good Fair (neither good nor bad) Bad Very bad Not stated Everybody Accidents and injuries AC1A Occurrence of a road traffic accident in the past 12 months Yes No Not stated Everybody AC1B Occurrence of an accident at home in the past 12 months Yes No Not stated Everybody AC1C Occurrence of a leisure accident in the past 12 months Yes No Not stated Everybody AC2 Most serious medical care intervention for the most serious accident in the past 12 months Admission to a hospital or any other health facility A doctor or nurse No intervention was needed Not stated Not applicable if AC1A = Yes or AC1B = Yes or AC1C = Yes Absence from work (due to health problems) AW1 Absent from work due to personal health problems in the past 12 months Yes No Not stated Not applicable if MAINSTAT = Employed AW2 Number of days of absence from work due to personal health problems in the past 12 months Number of days Not stated Not applicable if AW1 = Yes Functional limitations PL1 Wearing glasses or contact lenses Yes No Blind or cannot see at all Not stated Everybody PL2 Difficulty in seeing, even when wearing glasses or contact lenses No difficulty Some difficulty A lot of difficulty Cannot do at all/Unable to do Not stated Not applicable If PL1 = Yes or No or Not stated PL3 Use of a hearing aid Yes No Profoundly deaf Not stated Everybody PL4 Difficulty in hearing what is said in a conversation with one other person in a quiet room even when using a hearing aid No difficulty Some difficulty A lot of difficulty Cannot do at all/Unable to do Not stated Not applicable If PL3 = Yes or No or Not stated PL5 Difficulty in hearing what is said in a conversation with one other person in a noisier room even when using a hearing aid No difficulty Some difficulty A lot of difficulty Cannot do at all/Unable to do Not stated Not applicable If PL3 = Yes or No or Not stated PL6 Difficulty in walking half a km on level ground without the use of any aid No difficulty Some difficulty A lot of difficulty Cannot do at all/Unable to do Not stated Everybody PL7 Difficulty in walking up or down 12 steps No difficulty Some difficulty A lot of difficulty Cannot do at all/Unable to do Not stated Everybody PL8 Difficulty in remembering or concentrating No difficulty Some difficulty A lot of difficulty Cannot do at all/Unable to do Not stated Everybody PL9 Difficulty biting and chewing on hard foods No difficulty Some difficulty A lot of difficulty Cannot do at all/Unable to do Not stated Not applicable if AGE (1)  ¥ 55 Personal care activities PC1A Difficulty in feeding yourself No difficulty Some difficulty A lot of difficulty Cannot do at all/Unable to do Not stated Not applicable if AGE  ¥ 55 PC1B Difficulty in getting in and out of a bed or chair No difficulty Some difficulty A lot of difficulty Cannot do at all/Unable to do Not stated Not applicable if AGE  ¥ 55 PC1C Difficulty in dressing and undressing No difficulty Some difficulty A lot of difficulty Cannot do at all/Unable to do Not stated Not applicable if AGE  ¥ 55 PC1D Difficulty in using toilets No difficulty Some difficulty A lot of difficulty Cannot do at all/Unable to do Not stated Not applicable if AGE  ¥ 55 PC1E Difficulty in bathing or showering No difficulty Some difficulty A lot of difficulty Cannot do at all/Unable to do Not stated Not applicable if AGE  ¥ 55 PC2 Usually receiving help with one or more self-care activities: feeding yourself, getting in and out of a bed or chair, dressing and undressing, using toilets, bathing or showering Yes, with at least one activity No Not stated Not applicable if (AGE  ¥ 55) and {PC1A  No difficulty or PC1B  No difficulty or PC1C  No difficulty or PC1D  No difficulty or PC1E  No difficulty} PC3 Need to receive help or more help with one or more self-care activities: feeding yourself, getting in and out of a bed or chair, dressing and undressing, using toilets, bathing or showering Yes, with at least one activity No Not stated Not applicable if (AGE  ¥ 55) and {PC1A  No difficulty or PC1B  No difficulty or PC1C  No difficulty or PC1D  No difficulty or PC1E  No difficulty} Household activities HA1A Difficulty in preparing meals No difficulty Some difficulty A lot of difficulty Cannot do at all/Unable to do Not applicable (never tried it or do not need to do it) Not stated Not applicable if AGE  ¥ 55 HA1B Difficulty in using the telephone No difficulty Some difficulty A lot of difficulty Cannot do at all/Unable to do Not applicable (never tried it or do not need to do it) Not stated Not applicable if AGE  ¥ 55 HA1C Difficulty to do shopping No difficulty Some difficulty A lot of difficulty Cannot do at all/Unable to do Not applicable (never tried it or do not need to do it) Not stated Not applicable if AGE  ¥ 55 HA1D Difficulty in managing medication No difficulty Some difficulty A lot of difficulty Cannot do at all/Unable to do Not applicable (never tried it or do not need to do it) Not stated Not applicable if AGE  ¥ 55 HA1E Difficulty in doing light housework No difficulty Some difficulty A lot of difficulty Cannot do at all/Unable to do Not applicable (never tried it or do not need to do it) Not stated Not applicable if AGE  ¥ 55 HA1F Difficulty in doing occasional heavy housework No difficulty Some difficulty A lot of difficulty Cannot do at all/Unable to do Not applicable (never tried it or do not need to do it) Not stated Not applicable if AGE  ¥ 55 HA1G Difficulty in taking care of finances and everyday administrative tasks No difficulty Some difficulty A lot of difficulty Cannot do at all/Unable to do Not applicable (never tried it or do not need to do it) Not stated Not applicable if AGE  ¥ 55 HA2 Usually receiving help with one or more domestic activities: preparing meals, using the telephone, shopping, managing medication, light or occasional heavy housework, taking care of finances and everyday administrative tasks Yes, with at least one activity No Not stated Not applicable if (AGE  ¥ 55) and {HA1A  No difficulty or HA1B  No difficulty or HA1C  No difficulty or HA1D  No difficulty or HA1E  No difficulty or HA1F  No difficulty or HA1G  No difficulty} HA3 Need for help or more help with one or more domestic activities: preparing meals, using the telephone, shopping, managing medication, light or occasional heavy housework, taking care of finances and everyday administrative tasks Yes, with at least one activity No Not stated Not applicable if (AGE  ¥ 55) and {HA1A  No difficulty or HA1B  No difficulty or HA1C  No difficulty or HA1D  No difficulty or HA1E  No difficulty or HA1F  No difficulty or HA1G  No difficulty} Pain PN1 Intensity of bodily pain during the past 4 weeks None Very mild Mild Moderate Severe Very severe Not stated Everybody PN2 Extent that pain interfered with normal work during the past 4 weeks (including both work outside the home and housework) Not at all A little bit Moderately Quite a bit Extremely Not stated Everybody Mental health MH1A Extent of having little interest or pleasure in doing things over the last 2 weeks Not at all Several days More than half the days Nearly every day Not stated Everybody MH1B Extent of feeling down, depressed or hopeless over the last 2 weeks Not at all Several days More than half the days Nearly every day Not stated Everybody MH1C Extent of having trouble falling or staying asleep, or sleeping too much over the last 2 weeks Not at all Several days More than half the days Nearly every day Not stated Everybody MH1D Extent of feeling tired or having little energy over the last 2 weeks Not at all Several days More than half the days Nearly every day Not stated Everybody MH1E Extent of having poor appetite or overeating over the last 2 weeks Not at all Several days More than half the days Nearly every day Not stated Everybody MH1F Extent of subject feeling negative about themselves, or feeling that they are a failure or have let themselves or their family down, over the last 2 weeks Not at all Several days More than half the days Nearly every day Not stated Everybody MH1G Extent of having trouble concentrating on things, such as reading the newspaper or watching television, over the last 2 weeks Not at all Several days More than half the days Nearly every day Not stated Everybody MH1H Extent of moving or speaking so slowly that other people may have noticed; or being so fidgety or restless that they have been moving around a lot more than usual, over the last 2 weeks Not at all Several days More than half the days Nearly every day Not stated Everybody Healthcare Use of inpatient and day care HO12 Number of nights spent as a patient in a hospital in the past 12 months Number Not stated Everybody HO34 Number of times admitted as a day patient in a hospital in the past 12 months Number Not stated Everybody Use of ambulatory and home care AM1 Last time of a visit to a dentist or orthodontist (for personal treatment) Less than 6 months ago 6 to 12 months ago 12 months ago or longer Never Not stated Everybody AM2 Last time of a consultation of a general practitioner or family doctor (for personal treatment) Less than 12 months ago 12 months ago or longer Never Not stated Everybody AM3 Number of consultations of a general practitioner or family doctor during the past four weeks (for personal treatment) Number Not stated Not applicable If AM2 = Less than 12 months ago AM4 Last time of a consultation of a medical or surgical specialist (for personal treatment) Less than 12 months ago 12 months ago or longer Never Not stated Everybody AM5 Number of consultations of a medical or surgical specialist during the past four weeks (for personal treatment) Number Not stated Not applicable If AM4 = Less than 12 months ago AM6A Consultation of a physiotherapist or kinesitherapist in the past 12 months Yes No Not stated Everybody AM6B Consultation of a psychologist, psychotherapist or psychiatrist in the past 12 months Yes No Not stated Everybody AM7 Use of any home care services for personal needs during the past 12 months Yes No Not stated Everybody Medicine use MD1 Use of any medicines prescribed by a doctor during the past two weeks (excluding contraception) Yes No Not stated Everybody MD2 Use of any medicines, herbal medicines or vitamins not prescribed by a doctor during the past two weeks (excluding contraception) Yes No Not stated Everybody Preventive services PA1 Last time of vaccination against flu Year and month (YYYYMM) Too long ago (before the previous calendar year) Never Not stated Everybody PA2 Last time of blood pressure measurement by a health professional Within the past 12 months 1 to less than 3 years 3 to less than 5 years 5 years or more Never Not stated Everybody PA3 Last time of blood cholesterol measurement by a health professional Within the past 12 months 1 to less than 3 years 3 to less than 5 years 5 years or more Never Not stated Everybody PA4 Last time of blood sugar measurement by a health professional Within the past 12 months 1 to less than 3 years 3 to less than 5 years 5 years or more Never Not stated Everybody PA5 Last time of a faecal occult blood test Within the past 12 months 1 to less than 2 years 2 to less than 3 years 3 years or more Never Not stated Everybody PA6 Last time of a colonoscopy Within the past 12 months 1 to less than 5 years 5 to less than 10 years 10 years or more Never Not stated Everybody PA7 Last time of a mammography (breast X-ray) Within the past 12 months 1 to less than 2 years 2 to less than 3 years 3 years or more Never Not stated Not applicable If SEX = Female PA8 Last time of a cervical smear test Within the past 12 months 1 to less than 2 years 2 to less than 3 years 3 years or more Never Not stated Not applicable If SEX = Female Unmet needs for healthcare UN1A Unmet need for healthcare in the past 12 months due to long waiting list(s) Yes No No need for healthcare Not stated Everybody UN1B Unmet need for healthcare in the past 12 months due to distance or transportation problems Yes No No need for healthcare Not stated Everybody UN2A Could not afford medical examination or treatment in the past 12 months Yes No No need Not stated Everybody UN2B Could not afford dental examination or treatment in the past 12 months Yes No No need Not stated Everybody UN2C Could not afford prescribed medicines in the past 12 months Yes No No need Not stated Everybody UN2D Could not afford mental healthcare (by a psychologist, psychotherapist or psychiatrist for example) in the past 12 months Yes No No need Not stated Everybody Health determinants Weight and height BM1 Height without shoes Number in cm Not stated Everybody BM2 Weight without clothes and shoes Number in kg Not stated Everybody Physical activity PE1 Physical effort of working tasks (both paid and unpaid work activities included) Mostly sitting or standing Mostly walking or tasks of moderate physical effort Mostly heavy labour or physically demanding work Not performing any working tasks Not stated Everybody PE2 Number of days in a typical week walking to get to and from places at least 10 minutes continuously Number of days I never carry out such physical activities Not stated Everybody PE3 Time spent on walking to get to and from places on a typical day 10-29 minutes per day 30-59 minutes per day 1 hour to less than 2 hours per day 2 hours to less than 3 hours per day 3 hours or more per day Not stated Not applicable if PE2  I never carry out such physical activities PE4 Number of days in a typical week bicycling to get to and from places at least 10 minutes continuously. Number of days I never carry out such physical activities Not stated Everybody PE5 Time spent on bicycling to get to and from places on a typical day 10-29 minutes per day 30-59 minutes per day 1 hour to less than 2 hours per day 2 hours to less than 3 hours per day 3 hours or more per day Not stated Not applicable if PE4  I never carry out such physical activities PE6 Number of days in a typical week doing sports, fitness or recreational (leisure) physical activities that cause at least a small increase in breathing or heart rate for at least 10 minutes continuously Number of days I never carry out such physical activities Not stated Everybody PE7 Time spent on doing sports, fitness or recreational (leisure) physical activities in a typical week Hours and minutes (HHMM) Not stated Not applicable if PE6  I never carry out such physical activities PE8 Number of days in a typical week doing muscle-strengthening activities Number of days I never carry out such physical activities Not stated Everybody PE9 Time spent sitting on a typical day Hours and minutes (HHMM) Not stated Everybody Dietary habits DH1 Frequency of eating fruit, excluding juice Once or more a day 4 to 6 times a week 1 to 3 times a week Less than once a week Never Not stated Everybody DH2 Number of portions of fruit a day, excluding juice Number Not stated Not applicable if DH1 = Once or more a day DH3 Frequency of eating vegetables or salad, excluding juice and potatoes Once or more a day 4 to 6 times a week 1 to 3 times a week Less than once a week Never Not stated Everybody DH4 Number of portions of vegetables or salad, excluding juice and potatoes a day Number Not stated Not applicable if DH3 = Once or more a day DH5 Frequency of drinking pure fruit or vegetable juice Once or more a day 4 to 6 times a week 1 to 3 times a week Less than once a week Never Not stated Everybody DH6 Frequency of drinking sugar-sweetened soft drinks Once or more a day 4 to 6 times a week 1 to 3 times a week Less than once a week Never Not stated Everybody Smoking SK1 Type of current tobacco smoking behaviour Daily smoking Occasional smoking No smoking Not stated Everybody SK2 Average number of cigarettes a day Number Not stated Not applicable if SK1 = Daily smoking SK3 Former daily tobacco smoking Yes No Not stated Not applicable if SK1 = Occasional smoking or No smoking or Not stated SK4 Number of years of daily tobacco smoking Number Not stated Not applicable if SK1 = Daily smoking or {(SK1 = Occasional smoking or No smoking or Not stated) and SK3 = Yes} SK5 Frequency of exposure to tobacco smoke indoors Every day, 1 hour or more a day Every day, less than 1 hour per day At least once a week (but not every day) Less than once a week Never or almost never Not stated Everybody SK6 Type of electronic cigarettes or similar electronic devices use Daily vaping Occasional vaping Former vaping Never vaping Not stated Everybody Alcohol consumption AL1 Frequency of consumption of an alcoholic drink of any kind (beer, wine, cider, spirits, cocktails, premixes, liqueurs, homemade alcohol ¦) in the past 12 months Every day or almost 5 - 6 days a week 3 - 4 days a week 1 - 2 days a week 2 - 3 days in a month Once a month Less than once a month Not in the past 12 months, as I no longer drink alcohol Never, or only a few sips or tries, in my whole life Not stated Everybody AL2 Frequency of consumption of an alcoholic drink for Monday-Thursday On all 4 days On 3 of the 4 days On 2 of the 4 days On 1 of the 4 days On none of the 4 days Not stated Not applicable if AL1 = Every day or almost or 5 - 6 days a week or 3 - 4 days a week or 1 - 2 days a week AL3 Number of alcoholic (standard) drinks on average on one of the days (Monday to Thursday) 16 or more drinks a day 10 - 15 drinks a day 6 - 9 drinks a day 4 - 5 drinks a day 3 drinks a day 2 drinks a day 1 drink a day 0 drink a day Not stated Not applicable If (AL1 = Every day or almost or 5 - 6 days a week or 3 - 4 days a week or 1 - 2 days a week) and (AL2 = On all 4 days or On 3 of the 4 days or On 2 of the 4 days or On 1 of the 4 days) AL4 Frequency of consumption of an alcoholic drink for Friday-Sunday On all 3 days On 2 of the 3 days On 1 of the 3 days On none of the 3 days Not stated Not applicable if AL1 = Every day or almost or 5 - 6 days a week or 3 - 4 days a week or 1 - 2 days a week AL5 Number of alcoholic (standard) drinks on average on one of the days (Friday-Sunday) 16 or more drinks a day 10 - 15 drinks a day 6 - 9 drinks a day 4 - 5 drinks a day 3 drinks a day 2 drinks a day 1 drink a day 0 drink a day Not stated Not applicable if (AL1 = Every day or almost or 5 - 6 days a week or 3 - 4 days a week or 1 - 2 days a week) and (AL4 = On all 3 days or On 2 of the 3 days or On 1 of the 3 days) AL6 Frequency of risky single-occasion drinking (equivalent of 60 g of pure ethanol or more) during the past 12 months Every day or almost 5 - 6 days a week 3 - 4 days a week 1 - 2 days a week 2 - 3 days in a month Once a month Less than once a month Not in the past 12 months Never in my whole life Not stated Not applicable if AL1 = Every day or almost or 5 - 6 days a week or 3 - 4 days a week or 1 - 2 days a week or 2 - 3 days in a month or Once a month or Less than once a month Social support SS1 Number of close people to count on in case of serious personal problems None 1 or 2 3 to 5 6 or more Not stated Everybody SS2 Degree of concern shown by other people in what the person is doing A lot of concern and interest Some concern and interest Uncertain Little concern and interest No concern and interest Not stated Everybody SS3 How easy is it to get practical help from neighbours in case of need Very easy Easy Possible Difficult Very difficult Not stated Everybody Provision of informal care or assistance IC1 Providing care or assistance to one or more persons suffering from some age problem, chronic health condition or infirmity, at least once a week (professional activities excluded) Yes No Not stated Everybody IC2 Prevailing relationship of the person(s) suffering from any chronic condition or infirmity or due to old age being provided with care or assistance at least once a week from the respondent Member(s) of respondent's family Non-member(s) of respondent's family Not stated Not applicable if IC1 = Yes IC3 Number of hours per week the respondent provides care or assistance to the person(s) suffering from any chronic condition or infirmity or due to old age Less than 10 hours per week At least 10 but less than 20 hours per week 20 hours per week or more Not stated Not applicable if IC1 = Yes (1) AGE refers to age of respondent in completed years. ANNEX II Precision requirements 1. Precision requirements for all data sets are expressed in standard errors and are defined as continuous functions of the actual estimates and of the size of the statistical population in a country. 2. The estimated standard error of a particular estimate shall not be bigger than the following amount: 3. The function f(N) shall have the form of . 4. The following values for parameters N, a and b shall be used: N a b Percentage of population severely limited in usual activities because of health problems (age 15 years or over) Country population aged 15 years or over residing in private households, in million persons and rounded to 3 decimal digits 1 200 2 800 ANNEX III National territories that are excluded from the survey Country National territories France French Overseas Departments and territories Cyprus The non-government-controlled area Netherlands Caribbean Islands (Bonaire, St. Eustatius and Saba) Ireland All offshore islands with the exception of Achill, Bull, Cruit, Gorumna, Inishnee, Lettermore, Lettermullan and Valentia United Kingdom Scotland north of the Caledonian Canal, the Scilly Islands